Citation Nr: 0819469	
Decision Date: 06/12/08    Archive Date: 06/18/08

DOCKET NO.  06-27 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1961 to 
October 1974.  His awards and medals include the Combat 
Action Ribbon.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

In April 2008, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that proceeding is of record.

The Board received additional evidence pertinent to the claim 
in May 2008.  The veteran has waived his right to have this 
evidence initially considered by the originating agency.

In the September 2005 rating decision, the RO also denied the 
veteran's claim of entitlement to service connection for 
diabetes mellitus.  The veteran appealed that denial.  
However, in an April 2006 rating decision, the RO granted 
service connection for diabetes mellitus and assigned a 20 
percent disability rating.  The veteran has not appealed that 
decision; accordingly, it will not be address by the Board.  
See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).


FINDING OF FACT

The veteran's back disability is etiologically related to 
service.


CONCLUSION OF LAW

Back disability was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the veteran has 
been provided all required notice, to include notice 
pertaining to the disability-rating and effective-date 
elements of his claim.  In addition, the evidence of record 
is sufficient to establish his entitlement to service 
connection for back disability.  Therefore, no further 
development is required under 38 U.S.C.A. §§ 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159 (2007).

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110; 1131.  Service 
connection may be granted for any disease initially diagnosed 
after service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Combat veterans are afforded special consideration.  
Specifically, in the case of any veteran who engaged in 
combat with the enemy in active service, satisfactory lay or 
other evidence that an injury or disease was incurred or 
aggravated in combat will be accepted as sufficient proof of 
service incurrence if the evidence is consistent with the 
circumstances, conditions, or hardships of such service even 
though there is no official record of such incurrence or 
aggravation in such service.  To that end, every reasonable 
doubt shall be resolved in favor of the veteran.  See 38 
U.S.C.A. § 1154(b) (West 2002 & Supp. 2007); 38 C.F.R. § 
3.304(d) (2007); see also Collette v. Brown, 82 F.3d 389 
(Fed. Cir. 1996).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2007); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran contends that service connection is warranted for 
back disability because it is related to a back injury he 
sustained during combat in 1968.  Specifically, he maintains 
that he has experienced numbness in his back since a rocket 
or grenade explosion caused an object to strike his back.

A report of medical examination prepared in December 1961, 
prior to the veteran's entrance into active duty, reflects 
that his spine was clinically evaluated as normal.  
Subsequent service treatment records dated in April 1968 and 
May 1968 document complaints of mid-back numbness, which the 
veteran related to an injury he sustained earlier that year.  
An X-ray study of the thoracic spine was within normal 
limits, and a diagnosis of psychophysiologic neuromuscular 
tension was rendered.  In a report of medical examination 
prepared in October 1974, prior to the veteran's discharge 
from active duty, no abnormalities of the spine were noted.

The record reflects that the veteran currently has a back 
disability.  In private treatment records dated in August 
1991 and March 1993, it was noted that he complained of 
recurrent back pain that began when his back was injured in 
1968.  Imaging studies conducted in March 1993 and July 1993 
revealed significant degenerative changes at the L5-S1 level, 
mild bulging of the L4-5 intervertebral disc, and osteophyte 
formation.  A diagnosis of lumbar spondylosis was rendered 
after an electromyography/nerve conduction study was 
performed in November 2003.  Private treatment records dated 
2003 to 2004 reflect the veteran's continued complaints of 
back pain and a diagnosis of degenerative disc disease.

With respect to the question of medical nexus, the Board 
notes that the record contains conflicting medical opinions.  
In an April 2008 letter, the veteran's private physician 
opined that it was at last as likely as not that the 
veteran's current back pain and numbness are directly linked 
to the back injury he sustained in Vietnam in 1968.  The 
physician explained that the veteran reported experiencing 
these symptoms after his original injury and that the 
symptoms never resolved.  A May 2006 VA examiner, however, 
opined that it was less than 50 percent likely that the 
veteran's back disability was related to his in-service 
injury.  The examiner explained that the veteran's only 
demonstrable back disability was mild thoracic scoliosis, a 
condition which is congenital.

The Board has evaluated the opinions proffered by the 
veteran's private physician and the VA examiner and has 
weighed their credibility and probative value.  See Evans v. 
West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 
Vet. App. 429, 433 (1995).  After careful consideration, the 
Board concludes that the medical opinion linking the 
veteran's current back disability to his documented in-
service back injury is more probative than the opinion of the 
VA examiner.  In this regard, the Board notes that the VA 
examiner opined only with respect to the veteran's scoliosis 
but did not address the diagnosis of degenerative disc 
disease contained in the record.  Moreover, the Board notes 
that the veteran's account of his original injury and his 
long history of recurrent back symptoms are consistent with 
the record.  Accordingly, service connection for back 
disability is warranted.


							(CONTINUED ON NEXT PAGE)


ORDER

Service connection for back disability is granted.




____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


